DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a carbon nanotube fiber.
Group II, claim(s) 8, drawn to a method manufacturing a fiber.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a carbon nanotube fiber, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Otto (US20140363669), Wu (NPL) or Onizuka (cited in the IDS).  The document by discloses that the common technical feature of a CNT fiber is well known (Otto: abs; Fig 2 with accompanying text; Wu: abs, Figs 2-10 with accompanying text .
During a telephone conversation with Robert Smyth on 03/08/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The Drawings filed 05 March 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/19/2021, 03/18/2021 and 06/16/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu "Relationship between Mechanical and Electrical Properties of Continuous Polymer-Free Carbon Nanotube Fibers by Wet-Spinning Method and Nanotube-Length Estimated by Far-Infrared Spectroscopy." J. Phys. Chem. C 2016, 120, 20419−20427.
	Claims 1, 2 and 4: Wu discloses a CNT fiber with various thickness values such as about 75 to 100 microns (based on the observation of Figs 4 and 9) and the specific selection and/or control of the diameters (Figs 9-12 with accompanying text). Regarding the claimed property such as the distribution rate, the thickness irregularity and the density, if a prior art reference teaches the substantially identical structure, it would be reasonable that the same property would be imparted or exhibited.  See MPEP 2112.01. 
	For the 103 portion of the rejection, Wu discloses the same CNT fibers with the same CNTs and the specific control of the CNT and fiber diameter via similar injection and drawing process; thus, the same behavior/property would be achieved via routine optimization based on the optimization expressed by Wu to achieve a fiber having enhanced structural and conductivity properties.
	Claim 4: Wu discloses a G/D ratio of 2.4 and greater (Figs 4 and 11 with accompanying text).
	Claim 5: Wu discloses fibers with a conductivity of greater than 4000 S/cm (figs 10-14 with accompanying text).
	Claims 6 and 7: Wu discloses wires and coils comprising the CNT fiber (abs, Figs, 1, 6, 9 with accompanying text).
Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mukai "Wet spinning of continuous polymer-free carbon-nanotube fibers with high electrical conductivity and strength" Applied Physics Express 9, 055101 (2016).
	Claims 1-4: Mukai discloses a CNT fiber with various thickness values such as about 50 to 500 microns (based on the observation of Figs 3-4) and the specific selection and control of the diameters (Figs 3-4 with accompanying text). Regarding the claimed property such as the distribution rate, the thickness irregularity, the density and G/D ratio, if a prior art reference teaches the substantially identical structure, it would be reasonable that the same property would be imparted or exhibited.  See MPEP 2112.01. 
	For the 103 portion of the rejection, Mukai discloses the same CNT fibers with the same CNTs and the specific control of the CNT and fiber diameter via similar injection and drawing process; thus, the same behavior/property would be achieved via routine optimization based on the optimization expressed by Mukai to achieve a fiber having enhanced structural and conductivity properties.
	Claim 5: Mukai discloses fibers with a conductivity of about 4000 to 1400 S/cm (fig 5 with accompanying text).
	Claims 6 and 7: Mukai discloses the wires and coils comprising the CNT fiber (abs, Figs 3 and 6 with accompanying text).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Otto.
Claims 1 and 2: Otto discloses a CNT fiber with a diameter/thickness range of 15-35 microns (abs, ¶16-32 and examples). Further, Otto discloses the enhancement of the fibers based on the purity, cross-section and the roundness via the optimization of the type of CNT, the processing of the CNTs, the  injection and the alignment (¶24-35, 50, 58, 82 and examples). The Otto reference discloses the claimed invention but does not explicitly disclose the claimed ranges and/or proportions. Given that the Otto reference discloses optimizing known variables to achieve the claimed parameters, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed parameters via routine optimization as motivated by Otto to achieve a fiber with low resistivity and high tensile strength.

Claims 6 and 7: Otto discloses various end-products such as wires and filaments (¶17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764